
	

113 HR 1197 IH: To waive the arbitrage rules for certain bonds issued in 1990 and partially defeased in 1996.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1197
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To waive the arbitrage rules for certain bonds issued in
		  1990 and partially defeased in 1996.
	
	
		1.Waiver of arbitrage rules for
			 certain bonds
			(a)In
			 generalSection 148 of the
			 Internal Revenue Code of 1986 shall not apply to an issue of bonds that were
			 partially defeased, described in subsection (b), if—
				(1)such bonds are
			 redeemed by the governmental unit that issued them within 90 days of the sale
			 of the escrow securities, and
				(2)any net profit
			 remaining after the proceeds of the sale of the escrow securities have been
			 applied to such redemption is used by the issuer for an essential governmental
			 function within twelve months of such redemption.
				(b)Bonds
			 describedBonds described in this subsection are bonds issued on
			 January 4, 1990, that were partially defeased on July 19, 1996, with revenues
			 of a municipally owned electric and water system.
			
